Citation Nr: 1725058	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.  

2.  Entitlement to a disability rating in excess of 50 percent for right carpal tunnel syndrome with mild ulnar neuropathy.  

3.  Entitlement to a disability rating in excess of 20 percent for left carpal tunnel syndrome with mild ulnar neuropathy.  

4.  Whether clear and unmistakable error is present in a May 30, 2013 rating decision which granted an effective date of July 19, 2010, for the award of a 50 percent disability rating for right carpal tunnel syndrome with mild ulnar neuropathy.  

5.  Whether clear and unmistakable error is present in a January 9, 1996 rating decision which failed to award separate ratings for mild ulnar neuropathy secondary to bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1977 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

Regarding the issues of increased ratings for carpal tunnel syndrome of the right and left wrists, the Board notes that the June 2015 rating decision lists only two issues as having been decided therein, entitlement to revision of the evaluation for right carpal tunnel syndrome with mild ulnar neuropathy, and entitlement to revision of the evaluation for left carpal tunnel syndrome with mild ulnar neuropathy.  The accompanying June 2015 notification letter to the Veteran, however, states VA was denying both increased ratings for the carpal tunnel syndrome of the bilateral wrists, and revision of prior evaluations of these disabilities on the basis of clear and unmistakable error.  Additionally, the February 2017 statement of the case separated the issues on appeal into four separate issues.  As all these issues were addressed by the Veteran's subsequent February 2017 VA Form 9, they are all considered as perfected for appellate review by the Board.  



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypothyroidism, which was not incurred in service and is not etiologically related thereto.

2.  The Veteran's right carpal tunnel syndrome with mild ulnar neuropathy has been manifested by no more than severe incomplete paralysis of the median nerve characterized by pain and numbness worsening with use, without loss of strength, reflexes, or sensory response.    

3.  The Veteran's left carpal tunnel syndrome with mild ulnar neuropathy has been manifested by no more than moderate incomplete paralysis of the median nerve characterized by pain and numbness worsening with use, without loss of strength, reflexes, or sensory response.    

4.  On July 19, 2010, the Veteran was afforded a VA neurological examination for the service-connected right carpal tunnel syndrome with mild ulnar neuropathy.  

5.  In a May 30, 2013 decision review officer decision, the RO granted a 50 percent disability rating, effective July 19, 2010, for right carpal tunnel syndrome with mild ulnar neuropathy; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.  

6.  The May 30, 2013 decision review officer decision which granted a 50 percent disability rating, effective July 19, 2010, for right carpal tunnel syndrome with mild ulnar neuropathy considered the correct law and evidence as they then existed and was not the product of an undebatable error.  

7.  In a January 9, 1996 rating decision, the RO granted service connection for carpal tunnel syndrome of the right and left wrists, but did not grant separate compensable ratings for ulnar neuropathy of either wrist; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

8.  The January 9, 1996 rating decision which granted service connection for carpal tunnel syndrome of the right and left wrists, but did not grant separate compensable ratings for ulnar neuropathy of either wrist, considered the correct law and evidence as they then existed and was not the product of an undebatable error.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for a rating in excess of 50 percent for right carpal tunnel syndrome with mild ulnar neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Code (DC) 8515 (2016).

3.  The criteria for a rating in excess of 20 percent for left carpal tunnel syndrome with mild ulnar neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Code (DC) 8515 (2016).

4.  The May 30, 2013 decision review officer decision which granted an effective date of July 19, 2010 for the award of a 50 percent disability rating for right carpal tunnel syndrome with mild ulnar neuropathy was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105, 3.340 (2016).

5.  The January 9, 1996 rating decision which granted service connection for carpal tunnel syndrome of the right and left wrists, but did not grant separate compensable ratings for ulnar neuropathy of either wrist, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105, 3.340 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's service connection claim, VA issued VCAA notice in the form of a December 2009 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a June 2011 letter that informed the Veteran of the evidence generally needed to support the increased rating claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in October 2016.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence, severity, and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  

Concerning the Veteran's motions for clear and unmistakable error in prior decisions, the United States Court of Appeals for Veterans Claims (the Court) has held that the provisions of VCAA do not apply to a claim based on a previous decision having been the result of CUE. Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The Court found that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Livesay, 15 Vet. App. at 178.  As such, an allegation of CUE does not represent a "claim," but a collateral attack on a final decision. The provisions of VCAA, and its implementing regulations, are not, therefore, applicable to the adjudication of the issue of CUE in a prior final decision.

For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection - Hypothyroidism

The Veteran seeks service connection for hypothyroidism.  He contends this disorder was present but not properly diagnosed at the time of service separation in July 1995.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The service treatment records are negative for any diagnosis of or treatment for hypothyroidism or any other endocrine disorder.  On physical examination for service separation in April 1995, the box for an endocrine abnormality was checked, and the Veteran was noted to be "centrally obese."  Laboratory test results were generally within normal limits, however, and a disease or injury of the endocrine system was not diagnosed at that time.  On a concurrent report of medical history, the Veteran denied any history of thyroid trouble.  

Post-service, hypothyroidism was not diagnosed until approximately 2001, when his TSH level was found to be elevated and a VA examiner started him on synthroid.  No prior date of onset for this disorder was noted; thus, the first diagnosis of the claimed disability was not until more than five years after service separation.  This lengthy period without complaint or treatment is one piece of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on this evidence, the Board finds that hypothyroidism was not incurred in service.  

The Veteran, however, correctly notes that subsequent to his 1995 service separation, the American Association of Clinical Endocrinologists (AACE) issued a recommendation in 2003 that the range of TSH levels considered "normal" be modified.  Specifically, the AACE recommended that doctors consider diagnosis and/or treatment of patients with TSH levels greater than 3.0 (previously, a TSH level up to 5.0 was considered within normal limits).  The Veteran has also asserted that he exhibited unexplained weight gain during service, a possible symptom of hypothyroidism.  Thus, he argues, because he began to exhibit symptoms of hypothyroidism during service, it was likely present at that time.  

The Veteran's claims file, to include the service treatment records and post-service treatment records, were reviewed by a VA physician in April 2015.  After reviewing all evidence of record, the physician opined that it was less likely than not that the current hypothyroidism had its onset during service.  Reviewing the service treatment records, the examiner noted that all testing for a thyroid disorder was within normal limits during service.  Likewise, a September 1998 TSH test value was 3.2, but March 2000 and April 2001 test values were 9.71 and 7.1, respectively, resulting in a May 2001 diagnosis of hypothyroidism.  Regarding the Veteran's allegations of heightened thyroid levels measured during service, the examiner noted that TSH levels increase with age,  Thus, the examiner opined, "neither the Veteran's purported TSH results in service nor the September 1998 TSH = 3.2 result [...] can be considered diagnostic of even subclinical hypothyroidism."  In the examiner's estimation, the Veteran's current hypothyroidism had its onset between 1998 and March 2000, well after service separation.  The examiner described the March 2000 TSH reading of 9.71 as "unequivocal" evidence of current hypothyroidism, making onset sometime after the September 1998 reading.  

The Board finds that the VA physician's opinion is competent and credible, and as such, is entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiner's opinion was rendered after review of the file and reflected a comprehensive discussion of the relevant medical history.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiner also provided the rationale on which he based his opinion.  Moreover, there is no medical opinion of record to contradict the VA physician's conclusions.  Accordingly, the Board finds that the weight of the competent and credible medical evidence establishes that the Veteran's current hypothyroidism diagnosis did not begin during service and is not related to any disease, injury, or event therein.

The Board also finds that the Veteran, as a lay person, is competent to report a diagnosis, but he is not competent to determine whether that diagnosis is etiologically related to symptoms or other events in service.  The etiology of a thyroid condition goes beyond a simple and immediately observable cause-and-effect relationship and requires medical knowledge to review and interpret treatment records.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board finds little probative value in the Veteran's statements with regard to establishing service connection.  Additionally, the Veteran's statements have not been subsequently corroborated by a competent expert, and he has not alleged he is reported an expert medical opinion as told to him.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypothyroidism, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III. Increased Ratings - Bilateral Carpal Tunnel Syndrome

The Veteran seeks increased ratings for his carpal tunnel syndrome with mild ulnar neuropathy of the bilateral wrists.  He has been awarded a 50 percent disability rating for carpal tunnel syndrome with mild ulnar neuropathy of the right wrist, and a separate 20 percent disability rating for the same disability of the left wrist.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's carpal tunnel syndrome with mild ulnar neuropathy disabilities are rated under Diagnostic Code 8515, for paralysis of the median nerve, as well as neuritis and neuralgia of the nerve.  Complete paralysis of such nerve, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances.  Disability ratings of 10 percent, 30 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate, or severe in degree, for the major arm, and as 10 percent, 20 percent, and 40 percent, for the minor arm, respectively.  38 C.F.R. § 4.124a, DC 8515.  As the evidence of record, to include VA examinations, reflect that the Veteran is right hand dominant, the ratings referable to the major arm are for consideration for the right upper extremity, and ratings for the minor arm are applicable to the left upper extremity.

As noted above, the Veteran's bilateral carpal tunnel syndrome has been recharacterized as carpal tunnel syndrome with mild ulnar neuropathy; nevertheless, these disabilities have continued to be rated under DC 8515  See Note after DC 8719 explaining that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  Disabilities of the ulnar nerve are rated under DC 8516.  This code provides for a 10 percent schedular disability rating for mild symptoms involving the ulnar nerve of either the major or minor side.  With moderate symptoms involving the ulnar nerve, a 30 percent rating is assignable for the major side, and a 20 percent rating is assignable for the minor side.  With severe symptoms involving the ulnar nerve, a 40 percent rating is assignable for the major side, and a 30 percent rating is assignable for the minor side.  With complete paralysis of the ulnar nerve, a 60 percent rating is assignable for the major side, and a 50 percent rating is assignable for the minor side.  Symptoms of complete paralysis are noted to include the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a , DC 8516.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.   Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other musculoskeletal disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Descriptive words such as "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in VA's Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

Considering first the disability rating for the Veteran's carpal tunnel syndrome of the right upper extremity, the Board finds that the preponderance of the evidence is against a disability rating in excess of 50 percent at any time during the appeals period for this disability.  In developing this claim, VA afforded the Veteran an October 2016 VA examination, and obtained VA outpatient treatment records.  This evidence does not reflect complete paralysis of any aspect of the right upper extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), incomplete and defective pronation, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances, as would warrant the next higher schedular evaluation of 70 percent.   

According to the October 2016 VA examination report, the Veteran reported pain of the right hand and wrist.  His right ring and little fingers felt like they were asleep, according to the Veteran's account, and he dropped items if he used his right hand "too much", defined as more than 15 minutes using the hand on a single task.  He used medication and wrist splints for his symptoms.  Reviewing the Veteran's medical history, the examiner noted a November 2009 EMG study indicated abnormal findings for the right wrist, with mild bilateral median neuropathy at the flexor retinaculum involving the motor and sensory fibers, but without denervation.  A bilateral carpal tunnel release surgery was noted in 2004, and the Veteran denied any intent to seek additional surgery in the near future.  The Veteran characterized his pain of the upper extremities as intermittent in frequency and moderate in severity.  His paresthesias, dysesthesias, and numbness of the upper extremities was also characterized as moderate.  Muscle strength testing of right elbow and wrist flexion and extension, and grip and pinch strength were all 5/5, and reflexes were 2+ at the biceps, triceps, and brachioradialis.  Sensory responses at the shoulders, forearms, hands, and fingers were all within normal limits.  No tropic changes of the right upper extremity were present, but the Veteran did have a 2.5 cm surgical scar of the right wrist.  This scar was hypopigmented but not painful, according to the Veteran.  Phalen's and Tinel's signs were both negative.  The median and ulnar nerves were both noted to display mild incomplete paralysis.  Overall, the examiner characterized the Veteran's symptoms of the carpal tunnel syndrome of the right upper extremity to be mild.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for his service-connected carpal tunnel syndrome with mild ulnar neuropathy of the right wrist, as such has been manifested by no more than severe incomplete paralysis of the median nerve for the entire appeal period.  As indicated previously, a higher rating under Diagnostic Code 8515 is warranted only for complete paralysis of the median nerve.  

Considering next the Veteran's 20 percent disability rating for carpal tunnel syndrome with mild ulnar neuropathy of the left upper extremity, the Board finds the preponderance of the evidence to be against a 40 disability rating, the next higher schedular evaluation under Diagnostic Code 8515 for the minor extremity.  The Veteran's disability has not resulted in incomplete paralysis with severe impairment, as would warrant such a rating.  

According to the October 2016 VA examination report, the Veteran reported pain of the left hand and wrist, for which he used medication and wrist splints to manage his symptoms.  Reviewing the Veteran's medical history, the examiner noted a November 2009 EMG study indicated abnormal findings for the left wrist, with mild bilateral median neuropathy at the flexor retinaculum involving the motor and sensory fibers, but without denervation.  A bilateral carpal tunnel release surgery was noted in 2004, and the Veteran denied any intent to seek additional surgery in the near future.  The Veteran characterized his pain of the upper extremities as intermittent in frequency and moderate in severity.  His paresthesias, dysesthesias, and numbness of the upper extremities was also characterized as moderate by the examiner.  Muscle strength testing of left elbow and wrist flexion and extension, and grip and pinch strength were all 5/5, and reflexes were 2+ at the biceps, triceps, and brachioradialis.  Sensory responses at the shoulders, forearms, hands, and fingers were all within normal limits.  No tropic changes of the left upper extremity were present, but the Veteran did have a 3 cm surgical scar of the left wrist.  This scar was hypopigmented but not painful, according to the Veteran.  Phalen's and Tinel's signs were both negative.  The median and ulnar nerves were both noted to display mild incomplete paralysis.  Overall, the examiner characterized the Veteran's symptoms of the carpal tunnel syndrome of the left upper extremity to be mild.  

Based on the foregoing, the Board finds that a rating in excess of 20 percent for the service-connected carpal tunnel syndrome with mild ulnar neuropathy of the left wrist is not warranted, as this disability has been manifested by no more than mild to moderate incomplete paralysis of the median nerve for the entire appeal period.  As indicated previously, a higher rating under Diagnostic Code 8515 is warranted only for incomplete paralysis of the median nerve resulting in severe impairment.  

As noted above, because the Veteran has involvement of both the ulnar and median nerves, both DC 8515 and 8516 have been considered.  As evaluation of the Veteran's bilateral carpal tunnel syndrome with mild ulnar neuropathy under DC 8515 results in higher ratings for both the right and left wrists, no change in the diagnostic codes is warranted at the present time.  

Furthermore, under the Note following DC 8719, when combined nerve injuries are rated, consideration must also be given to radicular group ratings.  Under Diagnostic Code 8513 mild incomplete paralysis of all radicular groups is rated as 20 percent for both the major and minor upper extremity.  A 40 or 30 percent evaluation is warranted for moderate incomplete paralysis of all radicular groups of the major and minor extremity respectively.  A 70 or 60 percent evaluation is warranted for severe incomplete paralysis of all radicular groups of the major and minor extremity respectively.  Finally, a 90 or 80 percent evaluation is assigned for complete paralysis of all radicular groups.  In this regard, the Board notes that the October 2016 VA examination documented mild incomplete paralysis of the bilateral median nerve and ulnar nerve.  In light of this finding, evaluation of the Veteran's bilateral carpal tunnel syndrome under DCs 8511-13 is not warranted because there is no evidence of moderate incomplete paralysis as discussed above in detail.

The Board has considered whether a higher rating is warranted due to additional limitation of motion resulting from pain, pain on use, weakness, fatigability, and incoordination.  In the present case, however, the evidence has not exhibited any additional impairment due to such factors.  See DeLuca.  As the evidence has also not exhibited a level of impairment in excess of that noted herein, staged ratings are not warranted.  

The Board has also considered whether these disabilities warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the bilateral carpal tunnel syndrome for the entire rating period.  Throughout the rating period, reported symptoms of the service-connected bilateral carpal tunnel syndrome have been contemplated by the schedular criteria.  Specifically, the Veteran has reported pain and loss of sensation of the upper extremities.  Such symptoms are incorporated within the schedular rating criteria, which are based on loss of use of the fingers of the hand, weakness, and/or loss of sensation.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected disabilities at issue; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In the present case, however, the Veteran has in fact already been awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and this award has been in effect since November 5, 2008.   

In conclusion, the Board finds the preponderance of the evidence to be against increased ratings for the service-connected bilateral carpal tunnel syndrome with mild ulnar neuropathy.  As a preponderance of the evidence is against the award of increased ratings, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

IV.  Clear and Unmistakable Error

The Veteran has made allegations of clear and unmistakable error (CUE) in multiple prior VA decisions regarding the disability ratings assigned his bilateral carpal tunnel syndrome with mild ulnar neuropathy.  He has alleged that earlier effective dates are warranted for increased ratings for these disabilities, and separate compensable ratings are warranted for ulnar neuropathy.  

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).  

In the present case, the procedural history is as follows: 

In a rating decision dated January 9, 1996, the Veteran was granted service connection for carpal tunnel syndrome of the right wrist, with a 30 percent initial rating effective August 1, 1995, and for the left wrist, with a 20 percent initial rating also effective August 1, 1995.  These awards were made pursuant to Diagnostic Code (DC) 8515, for impairment of the median nerve.  A notification letter dated January 11, 1996, was provided the Veteran.  He did not submit a notice of disagreement or any related correspondence within a year of this notification; thus, the January 1996 rating decision is considered final.  

In a September 2009 rating decision, the Veteran was denied increased ratings for carpal tunnel syndrome of the right and left wrists.  A notification letter dated September 21, 2009, was mailed to the Veteran.  

In a June 2011 rating decision, the Veteran was denied increased ratings for carpal tunnel syndrome of the right and left wrists.  His service-connected disabilities were recharacterized by the RO, however, as right and left carpal tunnel syndrome with mild ulnar neuropathy.  He responded with a June 2011 notice of disagreement regarding these determinations, and was sent a statement of the case for these issues in May 2013.  This statement of the case and the accompanying May 30, 2013 decision review officer decision granted the Veteran an increased rating, to 50 percent effective July 19, 2010, for right carpal tunnel syndrome with mild ulnar neuropathy.  The Veteran was informed of this award via a notification letter dated June 11, 2013.  A timely VA Form 9 or substantive appeal was not received by VA.  The Veteran also did not file a timely notice of disagreement regarding the subsequent increased rating award and assigned effective date for right carpal tunnel syndrome.  Thus, the June 2011 rating decision and the May 2013 increased rating award for right carpal tunnel syndrome within the May 2013 decision review officer decision became final.  

The Veteran asserted in a March 2015 written statement that VA erred in the original January 1996 rating decision by failing to award separate compensable ratings for ulnar neuropathy of the upper extremities.  In a June 2015 rating decision, the RO found no clear and unmistakable error in any prior rating decisions regarding the assignment of disability ratings for the carpal tunnel syndrome with mild ulnar neuropathy of the right and left wrists.  A June 2015 notice of disagreement regarding this determination was received from the Veteran.  In this statement, the Veteran made specific reference to the prior January 1996 rating decision.  He has also alleged an earlier effective date was warranted for the grant of an increased rating to 50 percent for right carpal tunnel syndrome with mild ulnar neuropathy, currently effective July 19, 2010.  

There is no question that the June 2011 and May 2013 rating decisions are final, as no timely VA Form 9 or substantive appeal was filed for the former, perfecting the Veteran's appeal of this issue, and no timely notice of disagreement was filed for the latter, initiating an appeal of the subsequent award and effective date.  Thus, only a claim for CUE can result in the earlier effective date that the Veteran seeks.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  

The Veteran has generally alleged CUE in the January 1995 and May 2013 rating decisions that awarded service connection for bilateral carpal tunnel syndrome and assigned an effective date of an increase for the same, respectively.  The June 2015 rating decision and statement of the case discussed the CUE contentions to a sufficient degree that the Board can take jurisdiction over the CUE motions.  

Considering first the Veteran's allegations of CUE in the May 2013 rating decision which assigned an effective date of July 19, 2010, for the award of a 50 percent disability rating for right carpal tunnel syndrome with mild ulnar neuropathy, this allegation must be dismissed.  The Veteran has failed to allege specific errors of fact or law in support of his claim.  

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).  

In the present case, the RO selected an effective date of July 19, 2010 as the effective date for the 50 percent evaluation based on VA examination findings that same date demonstrating an increase in the severity of the right carpal tunnel syndrome.  On examination, the Veteran  reported pain at the right wrist, with numbness and tingling of the fingers and fatigue and weakness in the hand.  He also reported difficulty with gripping and grasping and stated he dropped things easily.  On objective evaluation he had mild thenar wasting, but sensation to vibration was intact, and deep tendon reflexes were normal.  The examiner noted slower than normal coordination in the right hand and fingers, decreased pincer strength, and decreased muscle strength.  The Veteran was unable to fully oppose the right thumb to the palmar crease without a gap and could not close all fingers to make a fist, leaving a .5 centimeter gap.  Wrist flexion was also decreased.  

In order to change a decision based on a clear and unmistakable error, the error must be "undebatable" and "have manifestly changed the outcome at the time [the decision] was made."  Russell, 3 Vet. App. at 313-14. Here, there is no showing that the correct facts were not before the adjudicator or that the statutory or regulatory provisions extant at that time were incorrectly applied.  The Veteran has not pointed to any specific evidence demonstrating entitlement to an increased rating prior to that examination report.  Thus, the Board must conclude the May 2013 rating decision was consistent with, and supported by, the evidence of record at the time; was in accordance with governing law and regulations; and did not involve CUE.  Consequently, revision of this decision is not warranted and the claim is denied.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In summation, the Veteran has not shown that the correct facts were not before VA or the statutory or regulatory provisions were incorrectly applied, or that any such error would have manifestly changed the outcome of the claim, based on the record and law that existed at the time of the adjudication in question.  See Damrel, 6 Vet. App. at 245.  As such, CUE in the May 30, 2013, rating decision with regard to the effective date assigned for the award of a 50 percent rating for right carpal tunnel syndrome has not be established, and the claim must be denied.  

Next, the Veteran alleges CUE in the January 1996 rating decision which awarded service connection for bilateral carpal tunnel syndrome.  He has specifically asserted that the RO committed CUE in failing to assign separate compensable ratings for ulnar neuropathy of the upper extremities.  As noted above, the Veteran was granted service connection for carpal tunnel syndrome of the right wrist, with a 30 percent initial rating, and for the left wrist, with a 20 percent initial rating, both effective August 1, 1995.  These awards were made pursuant to DC 8515, for impairment of the median nerve.  

The Veteran asserts that these awards were made based on August 1995 VA general medical and neurological examinations, the latter of which included diagnoses of bilateral carpal tunnel syndrome and mild ulnar neuropathy bilaterally.  The Veteran's carpal tunnel syndrome was noted to be moderate to severe on the right and moderate on the left, with the ulnar neuropathy found to be mild bilaterally.  

While the Veteran is correct that the August 1995 VA examination report included diagnoses of both carpal tunnel syndrome and ulnar neuropathy, the Board finds the January 1996 rating decision does not contain CUE for failing to award separate ratings for this nerve injuries.  The Board notes that the Note following DC 8719 states "[c]ombined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings."  38 CFR 4.124a, DC 8719.  Thus, the RO did not err in assigning the Veteran disability ratings based on his moderate carpal tunnel syndrome, as his ulnar neuropathy was only considered to be mild, based on the examination report.  

In conclusion, the Veteran has not shown that the correct facts were not before VA or the statutory or regulatory provisions were incorrectly applied, or that any such error would have manifestly changed the outcome of the claim, based on the record and law that existed at the time of the adjudication in question.  See Damrel, 6 Vet. App. at 245.  As such, CUE in the January 9, 1996, rating decision with regard to the award of service connection for bilateral carpal tunnel syndrome and the disability ratings assigned has not be established, and the claim must be denied.  

















ORDER

Service connection for hypothyroidism is denied.  

A disability rating in excess of 50 percent for right carpal tunnel syndrome with mild ulnar neuropathy is denied.  
 
A disability rating in excess of 20 percent for left carpal tunnel syndrome with mild ulnar neuropathy is denied.  

The May 30, 2013 rating decision which assigned an effective date of July 19, 2010 for the award of a 50 percent rating for right carpal tunnel syndrome with mild ulnar neuropathy was not the result of clear and unmistakable error.  

The January 9, 1996 rating decision which awarded service connection for bilateral carpal tunnel syndrome without separate ratings for ulnar neuropathy was not the result of clear and unmistakable error.  




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


